COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                  NOS. 2-08-336-CV
                                       2-08-342-CV

IN RE OLSHAN FOUNDATION REPAIR                                       RELATORS
COMPANY, LLC AND OLSHAN FOUNDATION
REPAIR COMPANY OF DALLAS, LTD.

                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION 1

                                      ------------

        The court has considered relators’ petitions for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relators’ petitions for

writ of mandamus are denied. The stay of the trial court proceedings in cause

numbers 07-06-429 and 07-06-435 in the 271st District Court of Wise County,

Texas are hereby lifted.

        Relators shall pay all costs of these original proceedings, for which let

execution issue.

                                                     PER CURIAM

PANEL: GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.



  1
      See Tex. R. App. P. 47.4.
DELIVERED: October 2, 2008




                             2